The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 6, 2015

                                       No. 04-15-00470-CR

                                      David A. MEDRANO,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR4205
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER
       David A. Medrano entered into a plea bargain with the State, pursuant to which he
pleaded nolo contendere to a felony offense. As part of his plea bargain, Medrano signed a
separate “Waiver of Appeal” that states:

       I understand that upon my plea of guilty or nolo contendere, where the
       punishment does not exceed that recommended by the prosecutor and agreed to
       by me, my right to appeal will be limited to only: (1) those matters that were
       raised by written motion filed and ruled on before trial, or (2) other matters on
       which the trial court gives me permission to appeal. I understand that I have this
       limited right to appeal. However, as part of my plea bargain agreement in this
       case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in
       exchange for the prosecutor’s recommendation, provided that the punishment
       assessed by the court does not exceed our agreement.

        The trial court imposed sentence in accordance with the agreement and signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal” and “the
defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Medrano timely filed
a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.
       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. Ordinarily, “[i]n a
plea bargain case ... a defendant may appeal only: (A) those matters that were raised by written
motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.”
TEX. R. APP. P. 25.2(a)(2). However, when a defendant waives this limited right to appeal, the
defendant may appeal only if the trial court later gives its express permission. See Willis v. State,
121 S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003). A notation on the judgment indicates the trial court denied Medrano permission to
appeal. The trial court’s certification therefore appears to accurately reflect that this is a plea
bargain case, Medrano does not have a right to appeal, and he waived any limited right to appeal.
See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should
review clerk’s record to determine whether trial court’s certification is accurate).

        Medrano is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless the trial court’s written consent to appeal and
an amended certification showing that Medrano has the right to appeal are made part of the
appellate record by August 27, 2015. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court